Citation Nr: 0942622	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1951 to 
May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
bilateral hearing loss; and a November 2007 rating decision 
of the Indianapolis, Indiana RO that denied service 
connection for tinnitus and residuals of a left injury and 
denied an increased rating for bilateral hearing loss.  

In a January 2008 statement, the Veteran's representative 
clarified that the Veteran was not seeking service connection 
for a left knee disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran has 
bilateral recurrent tinnitus that is related to acoustic 
trauma during active service.  

2.  The medical evidence does not show that the Veteran has a 
left foot disability that is related to an injury during 
active service, and arthritis (traumatic or rheumatoid) of 
the left foot was not manifest within one year of discharge.  

3.  The audiometric findings show that the Veteran had no 
more than Level V hearing acuity in his right ear and Level 
II hearing acuity in his left ear even with consideration of 
an exceptional pattern of hearing loss in the right ear.  




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service, nor may it be presumed (as an organic 
disease of the nervous system) to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2009).  

2.  Residuals of a left foot injury were not incurred in or 
aggravated by active military service, and arthritis 
(traumatic or rheumatoid) of the left foot may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral hearing loss 
were not met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In June 2006 and April 2007 letters, prior to the ratings on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claims 
for service connection and an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
medical evidence relevant to the claim.  He was also advised 
of how disability ratings and effective dates are assigned.  

The Board observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case 
was recently overturned by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  As 
such, the Board finds that the duty to notify requirements 
have been appropriately satisfied in this case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
audiological examination.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, and post 
service VA treatment records, and the VA examination reports.  

The Board notes that, although the Veteran was not afforded a 
VA examination to specifically ascertain whether he has 
residuals of a left food injury due to his active military 
service, the Board finds that such examination is not 
necessary.  In the absence of any treatment in service for an 
injury to the left foot, any opinion rendered on the matter 
would be speculative in nature.  Hence, there is no 
reasonable possibility that the findings from such 
examination would aid in substantiating this aspect of the 
Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as tinnitus (as an organic 
disease of the nervous system) and arthritis, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Tinnitus

The Veteran's service treatment records do not denote any 
complaints of, or treatment for tinnitus or ringing in his 
ears.  Additionally, there are no medical records documenting 
such complaints to satisfy the continuity of symptomatology 
requirement of § 3.303(b).  In fact, at the VA audiological 
evaluation in August 2007, the examiner noted that the 
Veteran reported the onset of tinnitus was approximately 20 
years prior.  He described it as intermittent and sometimes 
it was a buzzing and sometimes it was a ringing.  It was 
occurring more frequently now than it had in the past.  
During the evaluation, he reported a history of noise 
exposure in service and post-service including during more 
than 30 years of work at a steel mill.  Consequently, the 
examiner concluded that tinnitus was less likely to be 
related to his military service.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that 
the Veteran is competent to report that he has had ringing in 
his ears since service.  However, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, competency of evidence must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  

The Board finds that little probative weight can be assigned 
to the Veteran's statements as to continuity of 
symptomatology, as the Board deems such statements to be less 
than credible, when considered in conjunction with the record 
as a whole.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting his assertions, in and of itself, does not render 
his statements incredible, such absence is for consideration 
in determining credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  

In the absence of a nexus between a current disability and 
service, the Board concludes that service connection for 
tinnitus is not warranted.  

Residuals of a Left Foot Injury

The Veteran's service treatment records do not show any 
treatment for an injury to the left foot, and upon separation 
examination in April 1952, a chronic left foot disability was 
not found.  Moreover, there is no clinical evidence 
documenting that the Veteran has a chronic left foot 
disability as a result of an injury in service or that he was 
diagnosed with traumatic arthritis of the left foot within 
one year of his discharge from service.  The Veteran's 
private treatment records indicate that he has been diagnosed 
with rheumatoid arthritis, but the condition was initially 
diagnosed in 2005, more than 50 years after his discharge 
from military service.  

Again, while the Veteran his capable of providing lay 
testimony pertaining to an injury, he is not competent to 
provide a nexus between that injury and a currently diagnosed 
disability.  See Espiritu, supra.  In this regard, the Board 
notes that a prolonged period without documented medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical 
evidence reflecting treatment pertaining to arthritis of the 
left foot until many years after his discharge from service 
is against his claim for service connection.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009).  

At a VA audiological examination in November 2006, 
audiometric studies revealed puretone thresholds of 30, 70, 
70 and 70 decibels in the right ear and 40, 65, 65, and 65 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 60 decibels and in the left ear was 58.75 decibels.  
Speech discrimination ability was 94 percent bilaterally.  
The examiner diagnosed severe to profound bilateral 
sensorineural hearing loss.  

At a VA audiological examination in August 2007, audiometric 
studies revealed puretone thresholds of 30, 70, 70 and 70 
decibels in the right ear and 40, 65, 65, and 65 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 60 decibels and in the left ear was 58.75 decibels.  
Speech discrimination ability was 96 percent bilaterally.  
The examiner diagnosed severe to profound bilateral 
sensorineural hearing loss.  

The findings on the Veteran's audiometric studies in November 
2006 and August 2007 correlate to a designation of level II 
hearing in the right ear and level II hearing in the left 
ear.  Table VII of § 4.85 provides for a 0 percent 
(noncompensable) evaluation under Diagnostic Code 6100 when 
those levels of hearing are demonstrated.  However, an 
exceptional pattern of hearing loss was demonstrated in the 
right ear at both examinations as provided in § 4.86(a), 
i.e., the puretone threshold at 1000 Hertz was 30 decibels or 
less and the puretone threshold at 2000, 3000, and 4000 
Hertz) was 55 decibels or higher.  Utilizing Table VIA, the 
Veteran's audiometric studies correlate to a designation of V 
hearing in the right ear.  With level II hearing in the left 
ear, a 10 percent rating is the result.  More severe levels 
of hearing loss have not been clinically demonstrated at any 
time during the appeal period.  Therefore, the Board finds 
that the Veteran is not entitled to an increased rating for 
his bilateral hearing loss.  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling, 
particularly with regard to his difficulty hearing his people 
speak, and should be compensated accordingly.  However, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, a mechanical application of the rating 
schedule results in a 10rating under Diagnostic Code 6100 
throughout the appeal period.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
Hence, the Board finds that a referral for consideration of 
an extraschedular rating is not appropriate.  

ORDER

Service connection for tinnitus is denied.

Service connection for residuals of a left foot injury is 
denied.

An increased rating for bilateral hearing loss is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


